DETAILED ACTION
Amendments were received and entered on 4/19/2021 and 5/12/2021.
Claim 4-7 and 39 were canceled, and claims 125 and 126 were  added.
Claims 1-3, 8-12, 33-37, 125, and 126 are pending and under consideration.
This action is NON-FINAL because it contains a new ground of rejection not necessitated by amendment. The rejection of claims 1-3, 7-12, and 33-37 for lack of enablement has been modified to more completely address the issue of unpredictability of access of incoming mRNA to HIV reverse transcriptase. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 25 is objected to because “trancriptase” in line 2 of the claim is misspelled.

Drawings
	Figs. 34 and 35 are objected to because the disclosed sequences identified as SEQ ID NOS: 23 (Fig. 34) and 24 (Fig. 35), do not match the sequences of SEQ ID NOS: 23 and 24 as disclosed in the Sequence Listing.  The appropriate SEQ ID NOS: may be SEQ ID NOS: 21 and 22, respectively. Appropriate correction is required. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 7-12, 33-37, 125, and 126 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-3, 7-12, 33-37, 125, and 126 recite “an aviral template”. It is unclear what are the metes and bounds of the term “aviral” in this phrase. For example, it is unclear if the template is “aviral” because it differs from a known viral RNA by some undisclosed amount, or if “aviral” simply means that the RNA template is not encapsulated in a virus. 
Claim 8 is indefinite in its recitation of “short fragment DNA less than 150” because the claims recites no units in relation to the numerical value “150”.  Insertion of “bases” after “150” is suggested. 

Response to Arguments
Applicant's arguments filed 5/12/2021 have been fully considered but they are not persuasive.
i.e. "in an embodiment, the RNA template includes no more than five viral genes". This is unpersuasive because the passage relied on is a non-limiting embodiment that does not fully address the issue raised in the rejection. The passage does not exclude from the scope of the claims other embodiments in which the template contains more than five viral genes, and does not make clear what is and is not an “aviral” template.  It remains unclear what it is that makes a particular template “aviral”.  For example, it is unclear if it is sufficient that the template is simply one which is not found in a naturally occurring virus, or if the claim requires that the template is not encapsulated in a viral particle.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 7-12, 33-37, 125, and 126 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the 
Claims 1-3, 7-12, and 33-37 are drawn to methods of treating HIV in human being having cells that express reverse transcriptase. Claims 1-3 and 7-12 require administering to the human a therapeutically effective amount of a composition comprising:
(a) an aviral RNA template comprising a self-priming nucleic acid sequence at the 3' end and the 5' end of the RNA template, the self-priming nucleic acid including at least 10 consecutive bases from SEQ ID NO: 23 or 24, a sequence encoding a gene which expresses a polypeptide or polynucleotide therapeutic for treatment of HIV; and a sequence encoding an eukaryotic promoter capable of regulating expression of the gene; and
(b) an aviral delivery vector encapsulating or forming a complex with the RNA template;
wherein the aviral RNA template serves as a self-primed template for the synthesis of a first single stranded DNA complementary to the RNA template by reverse transcriptase in cells expressing reverse transcriptase; the first single stranded DNA is not synthesized from the aviral RNA template in cells lacking reverse transcriptase; and wherein the first single stranded DNA serves as a template for a second strand of DNA complementary to the first single stranded DNA. The elected “polypeptide or polynucleotide therapeutic to treatment of HIV” is “a Cas9 enzyme”. Claims 33-37 are drawn to a similar invention where the self-priming RNA explicitly comprises a sequence encoding at least one gene for a Cas9 enzyme and at least one gRNA. 
ex vivo, followed by administration of those cells to a human. See specification paragraphs 69 and 200. 
The claims require “treating HIV in a human” but recite no outcome of the treatment. As such, the claims are interpreted as embracing outcomes ranging from a cure to e.g. a decrease in viral load. 
The elected invention is limited to the use of “a Cas9 enzyme” as a therapeutic gene.  No target for the Cas9 enzyme is designated in the claims.
In summary the claims are considered to be directed to the treatment or cure of HIV in a human by expression in RT-expressing cells of the human of a Cas9 enzyme.
At the time the invention was filed, and until now, there was no cure for HIV infection. While highly active anti-retroviral treatment (HAART) can suffice to maintain patient health, it cannot eliminate reservoirs of infectious HIV that persist despite such treatment (see e.g. Simonetti et al (Proc. Nat. Acad. Sci. USA 113(7): 1883-1888, 2016)). Achieving delivery of drugs or gene therapeutics to cells constituting such reservoirs remains problematic (see Spragg et al (Curr Opin HIV AIDS. 2016 July ; 11(4): 442–449, Author manuscript) e.g. at Abstract and Introduction). Spragg indicated that the major limiting factors to direct targeting of the HIV genome by engineered nucleases (such as CRISPR/Cas9 complexes) include a lack of means to effectively deliver therapeutic enzymes to the reservoir in vivo, and the high efficiency of delivery and editing required to meaningfully reduce the reservoir. Additional concerns such as pol that provided resistance to subsequent endonuclease cleavage but did not lethally mutate the virus (page 6, first full paragraph). In another study, Wang et al., (Mol Ther. 24(3): 522–526, 3-2016) showed that virus escaped CRISPR/Cas9 targeting of several conserved regions of the HIV genome (see abstract).  Moreover, a review of the prior art revealed no successful method for treatment of HIV in a human by delivery of a nucleic acid encoding any therapeutic gene at the time of the invention. Current approaches to treating HIV by delivery of therapeutic genes are focused on genetic modification of patient cells ex vivo and reimplantation of the modified cells.  See e.g. Tebas et al., (N. Eng. J. Med 370(10): 901-910, 2014) who edited the CCR5 HIV receptor in CD4+ T cells obtained from HIV patients but did not detect any decrease in viral load after readministration of the cells to the patients. In summary, at the time of the invention, there was no example of the use of gene editing technology to successfully treat or cure HIV in a human, and the art was highly unpredictable. After the time of the invention, Xu et al., (N. Engl. J. Med. 381:1240-7, 2019) attempted to treat an HIV patient by editing stem cells ex vivo to disrupt the CCR5 gene, and reimplanting the edited cells into the patient. Although they achieved successful transplantation and long-term engraftment of CRISPR-edited stem cells, the percentage of CCR5 disruption in lymphocytes was only approximately 5%, and temporary discontinuation of antiviral treatment resulted in an increase in viral load (abstract and CCR5 targeting was too low and that improved gene editing efficiency and an improved transplantation protocol will be required to determine any anti-HIV effect of CCR5-albated stem cells (paragraph bridging pages 1246-1247). Thus even after the time of filing, those of skill could not achieve treatment of HIV through a gene editing approach even when the cells were edited ex vivo (i.e. under conditions that should allow much higher efficiency of editing than when editing is attempted in vivo as currently claimed).
The unpredictability of the claimed invention is considered to be far greater than in the examples discussed (e.g. Tebas and Xu) above inasmuch as it requires the added complexity of delivery of an RNA template encoding the therapeutic Cas9 enzyme and reverse transcription to form a double stranded DNA prior to expression of the Cas9 enzyme from that double stranded DNA platform.  It appears highly unpredictable as to whether or not this approach can function in latently infected cells wherein the amount of reverse transcriptase activity may be insufficient to provide adequate cDNA synthesis. Moreover, it was unknown and unpredictable as to whether or not the RNA template of the invention can be successfully transcribed in a cell that is undergoing active HIV infection.   It is unclear how well such an RNA template would be able to compete with HIV genomic RNA for the available reverse transcriptase in order to make cDNA for therapeutic gene expression, and whether or not therapeutic gene expression could take place in the context of an active infection in which the cell’s gene expression machinery has been co-opted for viral replication/expression/integration. 
In summary, the level of unpredictability associated with the claimed invention is extremely high.  While the level of skill of molecular biologists and virologists was also high, the state of the art of treating HIV through genome editing was extremely immature at the time of the invention, and the art of obtaining reverse transcription of heterologous RNA templates by delivery to HIV infected cells appears to have been non-existent. 
in vitro (Figs. 7, 8, 18, and 19). The specification provides little substantive guidance as to how to achieve RNA template delivery to latent or actively infected cells, suggesting only the use of  a ligand selective for T-cells, macrophages, and monocytes (page 2), and an anti-CD2 antibody for latent cells (page 17, paragraph 80). The specification suggests the use of non-viral vectors, such as liposomes or polymeric carriers such as polyethyleneimine, but provides no detailed guidance in this regard and implicitly relies on the teachings of the prior art that have not yet proven adequate (see Spragg, above). The specification fails to provide sufficient guidance as to how to use Cas9 effectively to practice the invention.  No host target genes, HIV target sequences, or effective guide RNAs are disclosed. Thus Applicant implicitly relies on the state of the prior art which did not adequately disclose successful use of Cas9-mediated approaches to treat or cure HIV .  There is no evidence of record that the barriers to HIV therapy or cure via gene editing that were recognized at the time of the invention would be overcome by further complicating the issue through the requirement that the editing enzyme must be expressed via delivery of a template RNA that is a substrate for HIV reverse transcriptase followed by cDNA synthesis and then transcription and translation of the enzyme from the cDNA.

New claims 125 and 126 are drawn to methods for converting an aviral RNA template into DNA in a human cell expressing reverse transcriptase comprising administering a composition comprising:
(a) an aviral RNA template comprising:
(i) a self-priming nucleic acid sequence at the 3' end and the 5' end of the RNA template, the self-priming nucleic acid including at least 10 consecutive bases from SEQ ID NO: 25 or 26;
(ii) a sequence encoding a gene which expresses a polypeptide or polynucleotide therapeutic for treatment of HIV;
(iii) a sequence encoding an eukaryotic promoter capable of regulating expression of the gene;
(b) an aviral delivery vector encapsulating or forming a complex with the RNA template;

(d) wherein the first single stranded DNA is not synthesized from the aviral RNA template in cells lacking reverse transcriptase; and
(e) wherein the first single stranded DNA serves as a template for a second strand of DNA complementary to the first single stranded DNA.
These claims do not require any therapeutic effect or cure of disease.  However, the same issues remain with regard to the unpredictability of whether or not incoming template RNAs will have access to HIV transcriptase during an active infection, and whether or not the invention can function in latently infected cells wherein the amount of reverse transcriptase activity may be insufficient to provide adequate cDNA synthesis. In view of this unpredictability, a non-existent state of the art, and the lack of any working example, one of skill would have to perform undue experimentation in order to practice the invention as claimed 

Response to Arguments
Applicant's arguments filed 5/12/2021 have been fully considered but they are not persuasive. 
In response to the Office’s position on the state of the art of gene editing technology to treat HIV (“at the time of the invention, there was no example of the use of gene editing technology to successfully treat or cure HIV in a human”), Applicant asserts that there are references “teaching” the use of gene editing technology to ex vivo examples of HIV editing in human cells exist, but notes that, as stated in the rejection, at the time of the invention, there was no example of the use of gene editing technology to successfully treat or cure HIV in a human. Moreover, the instant invention is more complicated than the method disclosed by Khalili and requires the synthesis of cDNA from an RNA template, transport of that cDNA to the cellular nucleus, followed by expression of the gene products encoded on the cDNA to therapeutic effect. As stated in the rejection, it was unknown and unpredictable as to whether or not the RNA template of the invention can be successfully transcribed in a cell that is undergoing active HIV infection.  This would require access to HIV reverse transcriptase. However, there is no evidence of record that HIV reverse transcriptase is accessible to non-HIV template RNA.  And, as discussed at length in the rejection, it was unpredictable at the time of the invention as to whether or not incoming non-HIV RNAs would have access to reverse transcriptase in an active infection, and this unpredictability is borne out by a series of post-filing publications. 
Regarding the Spragg reference, and the unpredictability of targeting infectious HIV reservoirs, Applicant points to delivery systems known in the art prior to Spragg. It is noted that Spragg, one of skill in the art, was aware of these art-recognized delivery modalities, yet still cited effective delivery as a substantial hurdle to clinical application, as well as citing additional concerns such as off-target effects. Page 6, first full 
Regarding working examples, Applicant points to the specification at paragraph 158 and 159 as well as Figures 32A, 32B, and 34, as showing that reverse transcription by HIV reverse transcriptase of a custom template encoding a gene produced a full length construct (Figure 32A and 32B) with 100% accuracy in fidelity of transcription. Specification paragraphs 158 and 159 constitute the final paragraph of Example 7 and the first paragraph of Example 8, and do not provide any coherent support for Applicant’s assertion. Example 7 is directed to “Sequencing of RNA Samples” but the nature of the experiment performed is unclear.  For example, in paragraph 145, it is unclear what “samples” are treated and from what source one might have expected “potential gDNA contamination”. It is unclear what was the sample source for cDNA library generation in paragraph 146, although one assumes that it must have been the synthetic GFP transcripts in Table 21. Figs. 32A and 32B appear to show the results of in vitro RT PCR of synthetic mRNA transcripts using primers as opposed to self-priming templates as claimed. Fig. 34 is identified as “the WT eGFP Consensus sequence” in its brief description at paragraph 50, and paragraph 157 states that “Figure 34 (SEQ ID NO.: 23) depicts the WT eGFP Consensus sequence (2,225 bp); SV40 DNA primer and HIV RT used in cDNA generation”. The Examiner believes that Fig. 34 depicts SEQ ID NO: 21, not SEQ ID NO: 23, as SEQ ID NO: 23 is only 125 nucleotides in length.  A 
At page 10 of the response, Applicant asserts that the prior art provided examples of gRNAs that could be used in the invention as claimed to inactivate HIV target sequences, citing Khalili (US 9925248) and Kaminski et al. (Gene Ther. 2016, Vol 23(8-9).  The Office agrees that these references provide such gRNAs, but notes that they do not adequately address the other enablement issues set forth in the rejection, and provide no working example of the successful treatment or cure of HIV infection in a human. 
Applicant addresses the Wang reference, and viral escape, at page 10 of the response, asserting that escape mutants can be overcome by targeting conserved sequences, and indicating that this is also an issue for established treatments such as HAART.  In response it is noted that Applicant has presented no evidence that conserved sequences have been targeted in the successful treatment of HIV in humans in vivo, and that treatments such as HAART do not result in a cure as is embraced by the instant claims.
Also at page 10 Applicant questions the relevance of the Xu citation opining that cells not expressing reverse transcriptase such as in Xu do not have any particular ex vivo techniques, CCR5 targeting was too low, and improved gene editing efficiency would be needed for therapeutic benefit.
Applicant indicates, in essence, that the issue of latent reservoirs is irrelevant to enablement because the invention depends on the ability to treat any cell expressing reverse transcriptase. Applicant also notes that at least one drug exists that can activate latent reservoirs thereby allowing the present invention to also affect latent cells. These arguments are unpersuasive.  First to the extent that the claims encompass a cure or recurring disease, addressing latently infected cells is relevant to enablement. Second, there is no evidence of record that reactivation of latent virus would result in the expression of HIV reverse transcriptase in a manner that allows its interaction with incoming RNA transcripts. On the contrary, the activity of RT during virion assembly, as would be expected in reactivation, is inhibited by HIV nucleoprotein. See Racine et al (Scientific Reports 6: 27536 (2016)), e.g. at abstract and first full paragraph on page 2).
Finally, Applicant refers to new claim 125, noting that it does not recite treatment or cure.  This issue is addressed in the rejection above.  
The rejection is maintained.

Conclusion
	No claim is allowed.
	Any inquiry concerning this communication or earlier communications from the examiner(s) should be directed to Richard Schnizer, whose telephone number is 571-272-0762.  The examiner can normally be reached Monday through Friday between the hours of 6:30 AM and 4:00 PM.  The examiner is off on alternate Fridays, but is sometimes in the office anyway.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Ram Shukla, can be reached at 571-272-0735.  The official central fax number is 571-273-8300.   Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to 571-272-0547.
	For those applications where applicant wishes to communicate with the examiner via Internet communications, e.g., email or video conferencing tools, the following is a sample authorization form which may be used by applicant:
"Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33  and 37 CFR 1.34  concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file."

See MPEP 502.03(II).
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


/RICHARD A SCHNIZER/Primary Examiner, Art Unit 1635